Citation Nr: 0924173	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1952 to 
December 1953.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral inguinal hernia did not have its 
onset in service and is not otherwise etiologically related 
to active service from February 1952 to December 1953.


CONCLUSION OF LAW

The criteria for service connection for bilateral inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records are absent for any treatment for or 
diagnosis of an inguinal hernia.  In his separation report of 
medical examination from December 1953, the Veteran had a 
firm appendectomy scar but no other abnormalities of his 
abdomen and viscera.  These records weigh heavily against the 
Veteran's claim as they show that the Veteran did not have 
bilateral inguinal hernia during service.

Indeed, the Veteran admitted in his claim, from November 
2007, that he never sought treatment in service for his 
claimed inguinal hernia.  He stated, "I never saw a doctor 
for [inguinal hernia] in the Navy, I just put up with the 
problem."  This statement provides more evidence against the 
Veteran's claim as the Veteran acknowledges that there are no 
objective medical records reflecting a diagnosis of or 
treatment for inguinal hernia while he was in active service.

Importantly, it is unclear whether the Veteran currently has 
bilateral inguinal hernia.  The earliest VA outpatient 
treatment records indicated that the Veteran had a left 
inguinal hernia in June 2004.  Subsequent VA treatment 
reports from 2007 revealed diagnoses of bilateral inguinal 
hernia.

A private treatment record from Shannon Clinic, in September 
2007, indicated that the Veteran underwent a bilateral 
inguinal herniorrhaphy (hernia repair).  Two weeks after the 
surgery, a follow-up report noted the Veteran was doing well 
and was healing.  VA outpatient treatment records after 
September 2007 do not indicate any recurrence of bilateral 
inguinal hernia.

Even assuming, arguendo, that the Veteran currently has 
bilateral inguinal hernia, the second requirement of 
establishing service connection has not been met.  In short, 
even if the Board acknowledges that the Veteran has bilateral 
inguinal hernia, the record fails to indicate a medical nexus 
between his condition and any disease or event incurred 
during active service more than 50 years ago.

Dr. "C.B." submitted a letter in April 2008 stating that he 
had treated the Veteran in 2002 for bilateral inguinal 
hernia.  He further stated that "[a]t that time [the 
Veteran] had bilateral hernias which had been diagnosed many 
years earlier and were considered chronic at the time.  The 
exact time when these occurred is unclear based on the 
medical records in my possession."  

Dr. C.B.'s letter neither established that the Veteran 
currently has inguinal hernias nor did it establish that this 
condition had begun in service from February 1952 to December 
1953.

The record is absent for objective evidence of inguinal 
hernia since separation from service in December 1953 until 
the VA treatment notes in June 2004, over five decades later.  
Even if the Board accepts Dr. C.B.'s report of treatment in 
2002, this still amounts to a forty-nine year time span 
without treatment.  This is evidence against the Veteran's 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints).

A statement was submitted to the RO in December 2007 by 
"G.W.," the Veteran's fellow serviceman.  In his statement, 
G.W. described the Veteran's duties during his period of 
military service, which included heavy lifting.

Only the Veteran's own contention and that of his fellow 
serviceman, G.W., stating that service connection is 
warranted stand in favor of his claims.  To the extent that 
the Veteran and his fellow serviceman are of the opinion that 
he currently suffers from inguinal hernia and that he had 
this condition during service, such opinions are not 
competent evidence.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

While the Veteran may have lifted  great deal during his 
service, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. 
App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (flat feet).  An example of the 
kind of medical condition of which a layperson is not 
competent to identify is found in Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (bronchial asthma).  

Inguinal hernia related to lifting more than 50 years ago 
clearly falls into the latter class.  Thus, the Veteran's and 
his friend's statements that he currently has this disability 
and that it is related to service many years ago are not 
competent evidence.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for bilateral inguinal hernia, 
and his claim must be denied. The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in December 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
This duty includes assisting the veteran in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current bilateral inguinal hernia had onset during 
service or was otherwise etiologically related to his 
service.  The record is absent for any evidence of the second 
element discussed in McLendon, an event, injury, or disease 
occurring in service or within a presumptive period.  For 
that matter, there is no evidence of record of any 
association between the Veteran's current inguinal hernia and 
his service.  For these reasons, the Board declines to afford 
the Veteran a VA examination or obtain a medical opinion in 
this case.

Significantly, the Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


